DETAILED ACTION

Response to Remark

This communication is considered fully responsive to the amendment filed on 08/10/22.
a. Independent claims have been amended.
b. Claims 25-27 and 32-34 have been canceled.
c. Rejection to claim under Double Patenting is withdrawn since T.D. has been filed.
d. Objections to the specification is withdrawn since it has being amended accordingly.

Claim Objections
Claim 35 is objected to because of the following informalities: A new claim 35 depends on the canceled claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 28-31, and 35-44 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2015/0289287, “Larsson”) in view of Fujishiro et al. (US 2019/0037420, “Fujishiro”).
Regarding claim 21, Larsson discloses a method for resource allocation, comprising:
- acquiring, by a terminal device, a network resource allocated by a network device (See 602, 606, & 608 fig.6, receive a Scheduling Request (SR) from UE; determine that the SR has been predictively sent; and then allocate scheduling resources for the UE; See ¶.7, a UE desiring to send data in the uplink, there are normally a number of activities that have to be performed. First the UE sends a scheduling request (SR) informing the base station that the UE has an unspecified amount of data to send. This is followed by the base station responding with a grant, which grant includes information on what time/frequency resources the UE shall use; See ¶.15, receiving a scheduling request from a user equipment. It is then determined that the scheduling request was predictively sent setting a priority weight for scheduling resources to the user equipment based at least in part on the determination that the scheduling request was predictively sent, and then allocating scheduling resources to the user equipment based on comparing the set priority weight with priority weight of at least one other user equipment served by the network node; See ¶.5, the UE can let the base station know that it wants to transmit by sending a scheduling request (SR) at predefined times; See ¶.9, when the base station knows that a UE has a periodic service or for some other reason can predict future data arrivals it can transmit a grant to the UE without waiting for an SR), and 
- processing, by the terminal device, a subsequent service according to the network resource (See ¶.7, this is followed by the base station responding with a grant, which grant includes information on what time/frequency resources the UE shall use. The UE then transfers a Buffer Status Report (BSR) informing the base station that the amount of data the UE intends to send is within a predefined range. The amount of data available is specified for logical channel groups rather than individual bearers. After receiving the BSR the base station issues a grant for further data),
- wherein acquiring, by the terminal device, the network resource allocated by the network device comprises (See 606 fig.6, allocate scheduling resources for the UE):
- receiving, by the terminal device, a signaling message sent from the network device, the signaling message (See ¶.8, semi-persistent scheduling (SPS) can be used. The purpose with SPS is to save resources on the PDCCH when it is known beforehand when data will arrive to the UE. When SPS is used, a semi-persistent scheduling interval is signaled to the UE through the RRC protocol) comprising: both of the network resource and a condition for using the network resource, and the signaling message being: a state confirmation message, or, a state change permission message, or, a connection release message (See ¶.8, Special grants (SPS grants/semi-persistent scheduling uplink grants) are then used to configure a recurring grant with the specified interval. One grant can hence be used for multiple transmissions. The semi-persistent grant is valid until it is cancelled by a special grant that explicitly releases the semi-persistent grant. To optimize the power saving with SPS, a mechanism has been added so that no SR is triggered by specified logical channels while an SPS grant is configured; Examiner’s Note: Fujishiro further discloses the limitations): and
- parsing, by the terminal device, the signaling message to acquire both of the network resource and the condition for using the network resource (See ¶.8, when SPS is used, a semi-persistent scheduling interval is signaled to the UE through the RRC protocol. Special grants (SPS grants/semi-persistent scheduling uplink grants) are then used to configure a recurring grant with the specified interval. Examiner’s Note: parse the RRC signaling to read the information with the RRC signaling message).
Larsson discloses that “when SPS is used, a semi-persistent scheduling interval is signaled to the UE through the RRC protocol. The semi-persistent grant is valid until it is cancelled by a special grant that explicitly releases the semi-persistent grant,” but does not explicitly disclose the limitations “comprising: both of the network resource and a condition for using the network resource and the signaling message being: a state confirmation message, or a state change permission message, or a connection release message.”
However, Fujishiro discloses “comprising: both of the network resource and a condition for using the network resource (See ¶.55, the suspend state is a special RRC idle state in which at least part of the UE context is maintained in the network. It should be noted that in the case of the general RRC idle state, the UE context is discarded in the network. The eNB 200 allocates a predetermined identifier (resume ID) when the UE 100 transitions to the suspend state; See ¶.139, The parameters of the DRX for the light connected state in the frequency axis direction may include information about the resource block (PRB: physical resource block) and the signaling message being: a state confirmation message, or a state change permission message, or a connection release message (Fujishiro, See ¶.65, the eNB transmits, to the UE, the instruction (configuration information) to transition to the specific state by using the UE-dedicated RRC signaling. The UE-dedicated RRC signaling may be an RRC connection release. As a result, the UE transitions from the RRC connected state to the specific state).”

Regarding claim 22, Larsson discloses “processing, by the terminal device, a corresponding service according to the network resource (See ¶.61, in a possible next action 404 the time of arrival of data in the transmission buffer is predicted. According to possible embodiments the prediction comprises identifying, from the obtained traffic characteristics, a periodicity of arrival of data in the transmission buffer. This periodicity may then be used in order to determine when to transmit the scheduling request to the network node; See ¶.7, when resources are allocated to a UE desiring to send data in the uplink).”

Regarding claim 23, Larsson discloses “the condition comprises at least one of a time condition, a position condition or a user behavior (See ¶.47, in LTE, when an uplink packet arrives at an uplink transmission buffer of the UE a scheduling request is triggered. In a system which the scheduling request period is configured as 10 ms, the scheduling request will be sent uniformly distributed between 0 and 10 ms. It will take approximately another 4 ms for the network node to process the scheduling request before an uplink grant can be transmitted to the UE. The average delay for the uplink grant is today approximately 9 ms. According to some embodiments the scheduling request may thus be transmitted 4-14 ms before the predicted data arrival time. If there is knowledge of the time period between initiation of the scheduling request and the receipt of the uplink grant, this period will be used such that the uplink grant is received at the same time instants the predicted data arrival time. If one wants to be sure of not wasting resources, the scheduling request may be transmitted at a time such that the uplink grant is received by the UE one or more TTIs after the predicted data arrival, e.g. in a time window ranging from 1-5 or 3-5 TTIs; See ¶.63, when analyzing the UE behavior in a gaming situation, it is observed that uplink data packets arrive in the transmission buffer with an almost fixed interval of 34 ms. With this knowledge, it is possible for the UE to predict when the next data packet will arrive in the buffer and send a scheduling request several milliseconds ahead).”

Regarding claim 24, Larsson discloses “acquiring, by the terminal device, the network resource allocated by the network device and a resource valid timer; processing, by the terminal device, the subsequent service according to the network resource during effective period of the resource valid timer (See ¶.5, the UE can let the base station know that it wants to transmit by sending a scheduling request (SR) on the Physical Uplink Control Channel (PUCCH) at predefined times; See ¶.42, a prediction, based at least on the obtained traffic characteristics, of data to arrive in a transmission buffer is performed. This prediction may be made with respect to the next transmission time interval, TTI, or with respect to some other defined time interval, such as 10 or 100 TTIs, or many seconds); and when the resource valid timer expires, performing, by the terminal device, network access and service transmission by using a normal access and data transmission flow (See ¶.43, the UE may e.g. predict a waiting time until next data is expected to be communicated with the UE, either in uplink or downlink, based on the obtained traffic characteristics. The network node may thus predict a waiting time right after an activity has been performed and completed by the UE, typically a transmission or reception of data. In some possible embodiments, the network node may predict the waiting time upon a downlink transmission of data to the UE, or upon an uplink scheduling grant to the UE, or upon a transmission of data from the UE. During such a waiting time the likelihood of data arriving in the transmission buffer is predicted to be very low, but after expiry of the predicted waiting time the likelihood will increase, either gradually or in one or more larger steps; See ¶.45, the prediction may also include a prediction of the time instant when said data will arrive in a transmission buffer of the UE. The above mentioned time instant may be one TTI, or some other defined time interval, such as 10 or 100 TTIs. If the time instant comprises many TTIs, each TTI may be provided with a probability of when the data will arrive).”

Regarding claim 28, it is a terminal device claim corresponding to the method claim 21, except the limitations “a non-transitory storage medium and a process (See fig.5 and ¶.85, a processor P and memory M)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 29-31, they are claims corresponding to claims 22-24, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 35, Larsson does not explicitly disclose what Fujishiro discloses “send a state change request message indicating switching from a first state to a second state to the network device; or send a change complete notification message indicating switching from the first state to the second state to the network device (See ¶.154-155 the eNB may indicate, to the UE, whether to transition to the RRC idle state by Msg4 (OK or NG). In the case of OK, the eNB may transmit a connection establishment rejection message (RRC connection reject) to the UE as Msg4. Therefore, the UE stops the random access procedure and transitions to the RRC idle state without transitioning to the RRC connected state (step S504). Alternatively, the eNB may notify the UE of the transition to the RRC idle state through Msg2).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 21.

Regarding claim 36, it is a claim corresponding to the claim 35 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 37, it is a network device claim corresponding to the method claim 21 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 38, it is a claim corresponding to the claim 23 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 39, Larsson discloses “when the network device detects that the terminal device satisfies a preconfigured trigger event, send, to a behavior prediction apparatus, a prediction information query request; receive terminal service prediction information that is reported by the behavior prediction apparatus and is corresponding to the terminal identifier; and 5U.S. Patent Application Serial No. 17/236,965allocate, to the terminal device, the network resource for the subsequent service transfer according to the terminal service prediction information (See ¶.47, In LTE, when an uplink packet arrives at an uplink transmission buffer of the UE a scheduling request is triggered. In a system which the scheduling request period is configured as 10 ms, the scheduling request will be sent uniformly distributed between 0 and 10 ms. It will take approximately another 4 ms for the network node to process the scheduling request before an uplink grant can be transmitted to the UE. The average delay for the uplink grant is today approximately 9 ms. According to some embodiments the scheduling request may thus be transmitted 4-14 ms before the predicted data arrival time. If there is knowledge of the time period between initiation of the scheduling request and the receipt of the uplink grant, this period will be used such that the uplink grant is received at the same time instants the predicted data arrival time. If one wants to be sure of not wasting resources, the scheduling request may be transmitted at a time such that the uplink grant is received by the UE one or more TTIs after the predicted data arrival, e.g. in a time window ranging from 1-5 or 3-5 TTIs) and Fujishiro discloses “carrying a terminal identifier (Fujishiro, See ¶.55, the suspend state is a special RRC idle state in which at least part of the UE context is maintained in the network. It should be noted that in the case of the general RRC idle state, the UE context is discarded in the network. The eNB 200 allocates a predetermined identifier (resume ID) when the UE 100 transitions to the suspend state. The UE 100 notifies the eNB 200 of the predetermined identifier when the UE 100 transitions from the suspend state to the RRC connected state. The eNB 200 resumes the use of the UE context based on the predetermined identifier. If the UE 100 moves in the suspend state, the eNB 200 may acquire the UE context from another eNB 200 connected via the X2 interface. The suspend state is an RRC idle state and may be defined as a state in which the connection configuration or the like is held. Alternatively, the suspend state may be defined as an RRC suspend state that is different from the RRC idle state and the RRC connected state).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 21.

Regarding claim 40, Larsson discloses “allocate, to the terminal device according to the terminal service prediction information, the network resource for the subsequent service transfer and a resource valid timer (See ¶.5, the UE can let the base station know that it wants to transmit by sending a scheduling request (SR) on the Physical Uplink Control Channel (PUCCH) at predefined times; See ¶.42, a prediction, based at least on the obtained traffic characteristics, of data to arrive in a transmission buffer is performed. This prediction may be made with respect to the next transmission time interval, TTI, or with respect to some other defined time interval, such as 10 or 100 TTIs, or many seconds; See ¶.43, the UE may e.g. predict a waiting time until next data is expected to be communicated with the UE, either in uplink or downlink, based on the obtained traffic characteristics. The network node may thus predict a waiting time right after an activity has been performed and completed by the UE, typically a transmission or reception of data. In some possible embodiments, the network node may predict the waiting time upon a downlink transmission of data to the UE, or upon an uplink scheduling grant to the UE, or upon a transmission of data from the UE. During such a waiting time the likelihood of data arriving in the transmission buffer is predicted to be very low, but after expiry of the predicted waiting time the likelihood will increase, either gradually or in one or more larger steps; See ¶.45, the prediction may also include a prediction of the time instant when said data will arrive in a transmission buffer of the UE. The above mentioned time instant may be one TTI, or some other defined time interval, such as 10 or 100 TTIs. If the time instant comprises many TTIs, each TTI may be provided with a probability of when the data will arrive).”

Regarding claim 41, it is a claim corresponding to the claim 24 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 42, Larsson discloses “directly receive terminal service prediction information that is reported from the behavior prediction apparatus and allocate, to the terminal device, the network resource for the subsequent service transfer according to the terminal service prediction information (Larsson, See 403-404 fig.4 and related paragraphs) and Fujishiro discloses “corresponding to a terminal identifier of a terminal device (See the rejection of claim 39 for a terminal identifier).”

Regarding claim 43, it is a claim corresponding to the claim 35 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 44, Larsson does not explicitly disclose what Fujishiro discloses “wherein switching from the first state to the second state comprises: switching from a connection state to an idle state; or, switching from a transmission state to an inactive state (Fujishiro, See fig.9 and ¶.46, If there is a connection (RRC connection) between the RRC of the UE 100 and the RRC of the eNB 200, the UE 100 is in an RRC connected state; otherwise, the UE 100 is in an RRC idle state).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 21.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
At pages 10-11, the key argument is that “it is clear that, in Larsson, the requested uplink grant is not required to include a condition for using the granted resource because the granted resource is used once being allocated” by asserting that “nothing of Larsson mentions that the granted resources can be transmitted via a signaling message including one of a state confirmation message, a state change permission message, and a connection release message.”
The limitations “the signaling message comprising both of the network resource and a condition for using the network resource” read on:
¶.[0008] of Larsson discloses “instead of dynamic scheduling, semi-persistent scheduling (SPS) can be used. The purpose with SPS is to save resources on the PDCCH when it is known beforehand when data will arrive to the UE. When SPS is used, a semi-persistent scheduling interval is signaled to the UE through the RRC (Radio Resource Control) protocol. Special grants (SPS grants/semi-persistent scheduling uplink grants) are then used to configure a recurring grant with the specified interval. One grant can hence be used for multiple transmissions. The semi-persistent grant is valid until it is cancelled by a special grant that explicitly releases the semi-persistent grant.” [emphasis added].
Larsson discloses special grants which include the uplink grants, i.e. resources and scheduling interval information through the RRC (Radio Resource Control). In network communication, the major functions of the RRC protocol include connection establishment and release functions, broadcast of system information, radio bearer establishment, reconfiguration and release, RRC connection mobility procedures, paging notification and release and outer loop power control. By means of the signalling functions the RRC configures the user and control planes according to the network status and allows for Radio Resource Management strategies to be implemented. The operation of the RRC is guided by a state machine which defines certain specific states that a UE may be present in. The different states in this state machine have different amounts of radio resources associated with them and these are the resources that the UE may use when it is present in a given specific state. Since different amounts of resources are available at different states the quality of the service that the user experiences and the energy consumption of the UE are influenced by this state machine. [Wikipedia]. 
To support the definition of this RRC, the Examiner provides ETSI TS 125 331 v13.1.0 (2016-03), wherein “Description of RRC state transitions including GSM and E-UTRA, page 2253”, B.315, Radio Resource Allocation tasks (Cell_DCH).
“B.3.1.5 Radio Resource Allocation tasks (CELL_DCH)
For the DCH, several physical channel allocation strategies may be applied. The allocations can be either permanent (needing a DCH release message) or based on time or amount-of-data. For each radio frame the UE and the network indicate the current data rate (in uplink and downlink respectively) using the transport format combination indicator (TFCI). However, in TDD, DCH and DSCH or USCH may be mapped on different CCTrCHs, their TFCI are totally independent. DCH transmission is not modified by the simultaneous existence of DSCH/USCH. If the configured set of combinations (i.e. transport format set for one transport channel) are found to be insufficient to retain the QoS requirements for a transport channel, the network initiates a reconfiguration of the transport format set (TFS) for that transport channel. This reconfiguration can be done during or in between data transmission. Further, the network can reconfigure the physical channel allowing an increase or decrease of the peak data rate.
For the uplink data transmission, the UE reports the observed traffic volume to the network in order for the network to re-evaluate the current allocation of resources. This report contains e.g. the amount of data to be transmitted or the buffer status in the UE.”

Fujishiro discloses the deficiency of Larsson by disclosing “the eNB transmits, to the UE, the instruction (configuration information) to transition to the specific state by using the UE-dedicated RRC signaling. The UE-dedicated RRC signaling may be an RRC connection release. As a result, the UE transitions from the RRC connected state to the specific state” (See ¶.65 of Fujishiro).
In other words, a combination of Larsson and Fujishiro discloses the limitations “the signaling message comprising both of the network resource and a condition for using the network resource.”
At pages 12-13, applicant argues that “Fujishiro does not mention that allocated resources can be carried in the RRC connection release signaling or a state change permission message. Therefore, Fujishiro also fails to disclose, suggest or teach the above distinguishing features.”
Larsson discloses that when SPS is used, a semi-persistent scheduling interval is signaled to the UE through the RRC protocol. Scheduling uplink grants are then used to configure a recurring grant with the specified interval.
Fujishiro discloses that “the eNB transmits, to the UE, the instruction (configuration information) to transition to the specific state by using the UE-dedicated RRC signaling. The UE-dedicated RRC signaling may be an RRC connection release. As a result, the UE transitions from the RRC connected state to the specific state” (See ¶.65 of Fujishiro).
Further, according to the definition of Radio Resource Control (RRC) described in Wikipedia, the function of RRC is that “the different states in this state machine have different amounts of radio resources associated with them and these are the resources that the UE may use when it is present in a given specific state. [emphasis added]. 
In other words, Larsson and Fujishiro disclose the method of implementing RRC protocol and Wikipedia and TS 125 331 further disclose the definition of RRC. Combination of those references meet the claim limitations “a signaling message comprising both of the network resource and state change.” Therefore, the examiner disagrees respectfully.

                                       Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

                                             Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411